Title: To John Adams from Joseph Ward, 3 April 1776
From: Ward, Joseph
To: Adams, John


     
      Sir
      Boston 3 April 1776
     
     As the Ships of War now building in this and other Colonies for the Continental Service, will want Commanders, who will I conclude be appointed by Congress, I beg leave to mention to you a Capt. Fellows, late of Boston, who was bred to the Sea and is recommended as a very good Man for a Commander, and I have been desired to mention him to you. He appears to me to be a Man of activity and Spirit, a clear head and an enterprizing genius; he is about forty years old, has used the London trade, West Indies &c., been many years Master of a Ship and successful in his Business. Perhaps you may know him much better than I do. I have nothing in view but the public Service, and never will recommend a Man from any other motive.
     General Ward is now stationed in Boston, the other Generals are all going Southward. The Regiments here are employed in fortifying the Town and Harbour.
     If General Ward should have leave from the Congress to resign, my office will cease of course, and if there should be any Continental Service, to which I might be thought equal, I should be willing to engage in it. Since Genl. Ward has talk’d of resigning I have had the offer of a genteel Post in a marching Brigade; but I cannot leave Genl. Ward without great difficulty so long as he continues in his present Command and in his ill state of health. As I engaged in the Service the first Day of the War, I wish (if Providence spares my Life and health) to see the last.
     I have just been informed that the Congress have given leave to the American Ships of War to make prizes of all British Vessels. I take this to be a leading step to Independency, any thing short of which is trifling (in my humble opinion) and unworthy of America.
     I beg leave to propose a Question for your deep consideration, viz, If the Americans unite in an independent Commonwealth, offer a free trade to all Nations, except Britain and her dependences, and make an American Law That no Person or Persons belonging to Britain or to her dependences shall be permitted to have any trade or intercourse with America, until Britain has made satisfaction for the injuries and losses sustained by this War—would she not be finally obliged to comply with this just requisition? I conceive that Britain cannot support her superiority over her natural Enemies, at Sea, without a large share of the American commerce, which she ever will have so long as a harmony subsists between the two Countries, if we are a separate State, and when Britain is convinced, (and time will do it) that her sovereignty and glory on the Seas greatly depends (if not her very being as a Kingdom) on a friendly intercourse with America, she will she must, comply with our righteous demands of separation.
     As a Soldier, I ought to ask pardon for offering my rude sentiments on politicks to a Senator of America—but you will excuse me for turning my thoughts a few moments from the din of Arms to something more civil. I am Sir Your Obedient and most Humble Servant,
     
      Joseph Ward
     
     
      P.S. Five Regiments and one Company of the Train of Artillery are to remain here until further orders to fortify the Town and Harbour; all the other remaining Regiments and Companies are to march tomorrow. Genl. Ward is of the opinion that a larger force ought to have been left here, as so great a part of the Army was raised in this Colony. There are now of the Massachusetts men eleven Regiments, near a Regiment of the Train, besides Companies of Artificiers, &c. &c. on their march to assist the other Colonies, with the best Arms, Field pieces &c that have been collected from the several parts of this Colony since the commencement of the War—besides those that are gone to Canada. However I trust we shall be able, by the Smiles of Heaven upon our Arms, to defend our Colony with what is left; and if we should it will reflect honor upon the Massachusetts her sending so formidable an Army to support the United Colonies—and stretching out a powerful Arm to defend her distant Brethren. It will make us respectable among our Sister Colonies, and through the World; and altho’ some are very uneasy on account of so large a part of our force being sent out of the Colony, yet for the sake of the many and great advantages which may result from it, I am willy to risque defending the Colony with the force we have now.
      There are yet remaining in Nantasket Road two of the Enemy’s Ships of War, and two or three Transports; we are meditating a plan for their removal.
     
     JW
    